11 F.3d 668
Dee FARMER, Plaintiff-Appellant,v.Edward BRENNAN, Dennis Kurzydlo, Larry E. Dubois, et al.,Defendants-Appellees.
No. 92-1772.
United States Court of Appeals,Seventh Circuit.
Submitted Aug. 6, 1992.Decided Aug. 7, 1992.

Appeal from the United States District Court for the Western District of Wisconsin;  John C. Shabaz, Judge.
Before COFFEY, FLAUM, and RIPPLE, Circuit Judges.


1
This matter comes before the court for its consideration upon the request for the following documents:


2
1. PETITION FOR LEAVE TO FILE AND TO PROCEED ON APPEAL IN FORMA PAUPERIS" filed herein on 5/28/92, by the appellant.


3
2. "MOTION TO CONSOLIDATE CASES" filed herein on 7/17/92, by the appellant.


4
This court has carefully reviewed the final order of the district court, the record on appeal and the appellant's motion.  Based on this review, the court has determined that any issues which could be raised are insubstantial and the filing of briefs would not be helpful to the court's consideration of the issues.  See Mather v. Village of Mundelein, 869 F.2d 356, 357 (7th Cir.1989) (per curiam ) (court can decide case on motions papers and record where briefing would be a waste of time and no member of the panel desires briefing or argument).  Accordingly,


5
IT IS ORDERED that the appellant's motion for leave to proceed on appeal in forma pauperis is DENIED and the district court is summarily AFFIRMED.


6
IT IS FURTHER ORDERED that the motion to consolidate cases is DENIED AS MOOT.